COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-05-222-CV





IN RE AVERY PHARMACEUTICALS, INC.	RELATORS

AND AL SANKARY



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators’ petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relators’ petition for writ of mandamus is denied.

Relators shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL B:  HOLMAN, LIVINGSTON, and DAUPHINOT, JJ.



LIVINGSTON, J. is of the tentative opinion that relators are entitled to the relief sought on the issue of net worth, and would request a response.



DELIVERED: August 19, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.